Exhibit 10.72
SUPERVISORY AGREEMENT
This Supervisory Agreement (Agreement) is made this 15th day of March, 2010
(Effective Date), by and through the Board of Directors (Board) of NCB, FSB,
Hillsboro, Ohio, OTS Docket No. 08527 (Association) and the Office of Thrift
Supervision (OTS), acting by and through its Regional Director for the Central
Region (Regional Director).
WHEREAS, the Association, which is subject to examination, regulation and
supervision by the OTS;
WHEREAS, the OTS has the statutory authority pursuant to 12 U.S.C. § 1818 to
enter into and enforce supervisory agreements to ensure the establishment and
maintenance of appropriate safeguards in the operation of the entities it
regulates;
WHEREAS, in furtherance of their common goal to ensure that the Association
continues to address the unsafe or unsound practices or violations of law or
regulation identified by the OTS in the July 6, 2009 Report of Examination (2009
ROE), the Association, without admitting or denying that such grounds exist, and
the OTS have mutually agreed to enter into this Agreement; and
WHEREAS, the Association’s Board duly adopted a resolution (Board Resolution)
that authorizes the Association to enter into this Agreement and directs
compliance by the Association and its directors, officers, employees, and other
institution-affiliated parties with each and every provision of this Agreement.
NOW THEREFORE, in consideration of the above premises, it is agreed as follows:
Business Plan.

1.   (a) Within forty-five (45) days, the Association shall submit a business
plan for January 1, 2010 through December 31, 2011 (Business Plan) that is

NCB, FSB
Supervisory Agreement

 

Page 1 of 13



--------------------------------------------------------------------------------



 



    acceptable to the Regional Director. At a minimum, the Business Plan shall
incorporate the recommendations contained in the 2009 ROE and requirements of
this Agreement, and include:

(i) establishment of a minimum Tier 1 (Core) Capital Ratio and Total Risk-Based
Capital Ratio commensurate with the Association’s risk profile;
(ii) detailed capital preservation and enhancement strategies with date specific
narrative goals;
(iii) development of and steps for implementing operating strategies by business
line to achieve increased core deposits, realistic core earnings and net income
levels, with the goal of achieving profitable operation of the Association while
reducing reliance on volatile funding sources;
(iv) maintenance of adequate Allowance for Loan and Lease Losses
(ALLL) provisions;
(v) procedures designed to ensure quarterly Board review of the external and
internal risks that may affect the Association’s ability to implement the
operations and lines of business contained in the Business Plan. The Board
review shall include, but not be limited to, adverse scenarios relating to asset
or liability mixes, interest rates, staffing levels and expertise, operating
expenses, marketing costs, and economic conditions in the markets where the
Association is operating;
(vi) detailed quarterly financial projections of the Association on a
stand-alone basis for the period beginning with January 1, 2010 through
December 31, 2011; and
(vii) detailed assumptions for all financial projections, such as
NCB, FSB
Supervisory Agreement

Page 2 of 13



--------------------------------------------------------------------------------



 



the assumed interest rate scenarios; noninterest income and noninterest expense;
disposition of real estate owned (REO); ALLL; cost of funds projections; and
loan origination rates using recent experience and taking into consideration
current national and regional economic conditions.
(b) Within thirty (30) days of receipt of written non-objection from the
Regional Director, the Association shall implement the Business Plan. A copy of
the Business Plan shall be provided to the Regional Director within ten
(10) days after Board approval.
(c) The Association must operate within the parameters of its Business Plan. Any
proposed material deviations1 from or changes to the Business Plan shall be
submitted for the prior, written non-objection of the Regional Director.
Requests for any material deviations or changes must be submitted at least sixty
(60) days before a proposed change is implemented.

2.   (a) Within forty-five (45) days of the end of each quarter, beginning with
the quarter ending June 30, 2010, the Association shall provide the Board to
review written reports comparing projected operating results contained within
the Business Plan to actual results (Variance Analysis Reports). The reports
shall include a thorough and diligent review and assessment of the Senior
Executive Officers’ 2 implementation of and the Association’s compliance with
the Business Plan. The Board’s review of these reports and compliance with the
Business Plan shall be fully documented in the appropriate Board meeting
minutes.

 

      1   A deviation shall be considered material under this Subparagraph of
the Agreement if the Association plans to: (a) engage in any activity that is
inconsistent with the Business Plan; or (b) exceed the level of any activity
contemplated in the Business Plan or fail to meet target amounts established in
the Business Plan by more than ten percent (10%), unless the activity involves
assets risk-weighted fifty percent (50%) or less, in which case a variance of
more than twenty-five percent (25%) shall be deemed to be a material deviation.
  2   The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.

NCB, FSB
Supervisory Agreement

 

Page 3 of 13



--------------------------------------------------------------------------------



 



(b) Within sixty (60) days of the end of each quarter beginning with the quarter
ending June 30, 2010, the Board shall provide the Regional Director with a copy
of the Variance Analysis Report required by this Paragraph.
Liquidity Risk Management Program.

3.   (a) Within thirty (30) days, the Association shall submit to the Regional
Director an updated Liquidity Management Policy and Liquidity Contingency Plan
that is acceptable to the Regional Director to identify and monitor on an
ongoing basis the Association’s current and projected funding needs and access
to sufficient funds to meet those needs (Liquidity Risk Management Program). At
a minimum, the Liquidity Risk Management Program shall include:

(i) a monthly review by the Board of deposit structure, including volume and
trend to total deposits; maturity distribution of time deposits; rates being
paid on each type of deposit in comparison to competitors in the Association’s
trade area; and limits on large time deposits, public funds and out-of-area
deposits;
(ii) limits on concentrations in or excessive reliance upon any single source or
type of funding, such as brokered funds, internet deposits, or similar rate
sensitive or credit sensitive deposits;
(iii) methodologies for computing the cost of funds and analyzing marginal
funding costs, and incorporating those results into the Association’s asset and
liability committee (ALCO) decisions and written profit plan strategies;
(iv) acceptable risk tolerance levels, such as individual and aggregate limits
on borrowed funds by type and source, or a minimum limit on the amount of
short-term investments;
NCB, FSB
Supervisory Agreement

Page 4 of 13



--------------------------------------------------------------------------------



 



(v) a minimum liquidity ratio and defining how the ratio is to be calculated;
(vi) the proper use of borrowings (i.e., seasonal credit needs, match funding of
loans, etc.); the manner in which the borrowing strategy will be approved and
documented; the means by which the Association will avoid concentration of
funding sources; and pricing and collateral requirements with specific allowable
funding channels identified (e.g., internet deposits, Fed funds purchased, and
other correspondent borrowings);
(vii) written monthly reports to the Board detailing the Association’s liquidity
position, including the Association’s net non-core funding ratio;
(viii) a written Liquidity Contingency Plan including identification of possible
sources of funds and priority for their implementation;
(ix) submitting a quarterly cash flow analysis acceptable to the Regional
Director or more frequently as requested by the Regional Director; and
(x) appropriate lines of credit at correspondent banks, including the Federal
Reserve Bank, that would allow the Association to borrow funds to meet depositor
demands if the Association’s other provisions for liquidity prove to be
inadequate;
(xi) the retention of securities and other identified categories of investments
that can be liquidated within one day in amounts sufficient (as a percentage of
the Association’s total assets) to ensure the maintenance of the Association’s
liquidity position at a level consistent with short- and long-term liquidity
objectives;
(xii) monitoring of current market conditions affecting liquidity generally as
well as the specific funding sources relied on by the Association.
NCB, FSB
Supervisory Agreement

 

Page 5 of 13



--------------------------------------------------------------------------------



 



(b) Within thirty (30) days of receipt of written non-objection from the
Regional Director, the Association shall implement the Liquidity Risk Management
Program.
Allowance for Loan and Lease Losses.

4.   (a) Within forty-five (45) days, the Association shall revise its policies,
procedures, and methodology to ensure the timely establishment and maintenance
of an adequate ALLL in accordance with applicable laws, regulations and
regulatory guidance (ALLL Policy) that is acceptable to the Regional Director.

(b) Within thirty (30) days of receipt of written non-objection from the
Regional Director, the Association shall implement the ALLL Policy. A copy of
the ALLL Policy shall be provided to the Regional Director within seven (7) days
after Board approval.
(c) Within fifteen (15) days, the Association shall submit the name, experience,
and qualifications of an independent third-party to conduct a review and
validation of the Association’s ALLL methodology used for commercial real estate
and commercial loans to the Regional Director for written non-objection. The
Association shall retain the independent third-party within fifteen (15) days of
receipt of written non-objection from the Regional Director. The engagement
letter between the Association and the third party shall require that within
forty-five (45) days after the date of the execution of the engagement letter,
the final written validation report containing the findings and recommendations
issued by the third party shall be sent simultaneously to the Board and to the
Regional Director.
Mission-Critical Contingency Plan.

5.   (a) Within forty-five (45) days, the Association shall submit a written
contingency plan that identifies alternative sources of or providers for the
data processing,

NCB, FSB
Supervisory Agreement

 

Page 6 of 13



--------------------------------------------------------------------------------



 



administrative, and managerial services currently provided to the Association by
the Association’s affiliates (Mission-Critical Contingency Plan) that is
acceptable to the Regional Director. The Mission-Critical Contingency Plan shall
provide guidance to Association management and employees that can be implemented
immediately, if necessary. At a minimum, the Mission-Critical Contingency Plan
shall:
(i) identify alternative suppliers and vendors that the Association may rely
upon to supply the services that may be used in place of, and that are fully
compatible with, the current outsourced services; and
(ii) outline the circumstances under which the Association may enter into a
binding agreement with a non-affiliate servicer provider.
(b) Within thirty (30) days of receipt of written non-objection from the
Regional Director, the Board shall adopt the Mission-Critical Contingency Plan.
A copy of the Mission-Critical Contingency Plan shall be provided to the
Regional Director within ten (10) days after Board approval.
Growth.
6. Effective immediately, the Association shall not increase its total assets
during any quarter in excess of an amount equal to net interest credited on
deposit liabilities during the quarter without the prior written approval of the
Regional Director. The growth restrictions imposed by this Paragraph shall
remain in effect until the Association receives the Regional Director’s written
non-objection of its Business Plan pursuant to Paragraph 1 of this Agreement.
Dividends.
7. Effective immediately, the Association shall not declare or pay dividends or
make any other capital distribution, as that term is defined in 12 C.F.R. §
563.141, without receiving the
NCB, FSB
Supervisory Agreement

 

Page 7 of 13



--------------------------------------------------------------------------------



 



prior written approval of the Regional Director. The Association’s written
request for approval shall be submitted to the Regional Director at least sixty
(60) days prior to the anticipated date of the proposed declaration, dividend,
or distribution of capital.
Severance and Indemnification Payments.
8. Effective immediately, the Association shall not make any golden parachute
payment3 or any prohibited indemnification payment4 unless, with respect to each
such payment, the Association has complied with the requirements of 12 C.F.R.
Part 359 and, as to indemnification payments, 12 C.F.R. § 545.121.
Directorate and Management Changes.
9. Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive Officers
set forth in 12 C.F.R. Part 563, Subpart H.
Employment Contracts and Compensation Arrangements.

10.   (a) Effective immediately, the Association shall not enter into any new
contractual arrangement or renew, extend, or revise any existing contractual
arrangement relating to compensation or benefits for any Senior Executive
Officer or director of the Association, unless it first provides the Regional
Director with not less than thirty (30) days prior written notice of the
proposed transaction. The notice to the Regional Director shall include a copy
of the proposed employment contract or compensation arrangement or a detailed,
written description of the compensation arrangement to be offered to such Senior
Executive Officer or director, including all benefits and perquisites. The Board
shall ensure that any contract, agreement, or arrangement submitted to the
Regional

 

      3   The term “golden parachute payment” is defined at 12 C.F.R. §
359.1(f).   4   The term “prohibited indemnification payment” is defined at 12
C.F.R. § 359.1(l).

NCB, FSB
Supervisory Agreement

 

Page 8 of 13



--------------------------------------------------------------------------------



 



Director fully complies with the requirements of 12 C.F.R. Part 359, 12 C.F.R.
§§ 563.39 and 563.161(b), and 12 C.F.R. Part 570 — Appendix A.
(b) Effective immediately, the Association shall not increase any salaries,
bonuses, or director’s fees or make any other similar payments, directly or
indirectly, to the Association’s directors or Senior Executive Officers without
prior written non-objection from the Regional Director.
Third Party Contracts.

11. Effective immediately, the Association shall not enter into any new
arrangement or contract or renew, extend or revise any existing arrangement or
contract with a third party service provider that is significant to the overall
operation or financial condition of the Association5 or outside the
Association’s normal course of business unless, with respect to each such
contract, the Association has: (a) provided the Regional Director with a minimum
of thirty (30) days prior written notice of such arrangement or contract;
(b) determined that the arrangement or contract complies with the standards and
guidelines set forth in OTS Thrift Bulletin 82a; and (c) received written notice
of non-objection from the Regional Director.
Effective Date.
12. This Agreement is effective on the Effective Date as shown on the first
page.
Duration.
13. This Agreement shall remain in effect until terminated, modified or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
 

      5   A contract will be considered significant to the overall operation or
financial condition of the Association where the annual contract amount equals
or exceeds two percent (2%) of the Association’s total capital.

NCB, FSB
Supervisory Agreement

 

Page 9 of 13



--------------------------------------------------------------------------------



 



Time Calculations.
14. Calculation of time limitations for compliance with the terms of this
Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
Submissions and Notices.
15. All submissions, including progress reports, to the OTS that are required by
or contemplated by the Agreement shall be submitted within the specified
timeframes.
16. Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:

  (a)   To the OTS:         Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois 60606
Facsimile: (312) 917-5001     (b)   To the Association:         Chairman of the
Board
NCB, FSB
2011 Crystal Drive, Suite 800
Arlington, Virginia 22202-3709
Facsimile: (703) 647-4203

No Violations Authorized.
17. Nothing in this Agreement shall be construed as allowing the Association,
its Board, officers or employees to violate any law, rule, or regulation.
NCB, FSB
Supervisory Agreement

 

Page 10 of 13



--------------------------------------------------------------------------------



 



OTS Authority Not Affected.
18. Nothing in this Agreement shall inhibit, estop, bar or otherwise prevent the
OTS from taking any other action affecting the Association if at any time the
OTS deems it appropriate to do so to fulfill the responsibilities placed upon
the OTS by law.
Other Governmental Actions Not Affected.
19. The Association acknowledges and agrees that its execution of the Agreement
is solely for the purpose of resolving the matters addressed herein, consistent
with Paragraph 19 above, and does not otherwise release, discharge, compromise,
settle, dismiss, resolve, or in any way affect any actions, charges against, or
liability of the Association that arise pursuant to this action or otherwise,
and that may be or have been brought by any governmental entity other than the
OTS.
Miscellaneous.
20. The laws of the United States of America shall govern the construction and
validity of this Agreement.
21. If any provision of this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.
22. All references to the OTS in this Agreement shall also mean any of the OTS’s
predecessors, successors, and assigns.
23. The section and paragraph headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
NCB, FSB
Supervisory Agreement

 

Page 11 of 13



--------------------------------------------------------------------------------



 



24. The terms of this Agreement represent the final agreement of the parties
with respect to the subject matters thereof, and constitute the sole agreement
of the parties with respect to such subject matters.
Enforceability of Agreement.
25. This Agreement is a “written agreement” entered into with an agency within
the meaning and for the purposes of 12 U.S.C. § 1818.
Signature of Directors/Board Resolution.
26. Each Director signing this Agreement attests that he or she voted in favor
of a Board Resolution authorizing the consent of the Association to the issuance
and execution of the Agreement. This Agreement may be executed in counterparts
by the directors after approval of execution of the Agreement.
WHEREFORE, the OTS, acting by and through its Regional Director, and the Board
of the Association, hereby execute this Agreement.

                  NCB, FSB
Hillsboro, Ohio       OFFICE OF THRIFT SUPERVISION    
 
               
/s/
      By:   /s/    
 
               
Charles E. Snyder, Chairman
          Daniel T. McKee    
 
          Regional Director, Central Region    
 
               
/s/
 
Steven A. Brookner, Director
          Date: See Effective Date on page 1     
 
               
/s/
 
Roger B. Collins, Director
               

NCB, FSB
Supervisory Agreement

 

Page 12 of 13



--------------------------------------------------------------------------------



 



                 
/s/
 
Peter A. Conrad, Director
               
 
               
/s/
 
Steven F. Cunningham, Director
               
 
               
/s/
 
Jane Garcia, Director
               
 
               
/s/
 
William F. Hampel, Director
               
 
               
/s/
 
Kathleen M. Luzik, Director
               
 
               
/s/
 
Alfred A. Plamann, Director
               
 
               
/s/
 
Kenneth A. Rivkin, Director
               
 
               
/s/
 
Stuart M. Saft, Director
               

NCB, FSB
Supervisory Agreement

 

Page 13 of 13